Citation Nr: 0933334	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from September 1943 to January 
1970.  The Veteran is deceased and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and April 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina that 
denied service connection for the cause of the Veteran's 
death.  

The appellant was scheduled for a Board hearing at the RO; 
however, she did not report to that hearing.  Thus, any 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2008).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for residuals of a right knee injury (rated as 
30 percent) and diabetes mellitus type 2 with skin 
discoloration and psoriasis on the elbow and wrist (rated as 
20 percent).

2.  The Veteran died in June 2005 and the death certificate 
lists the immediate cause of death as colon cancer; no other 
conditions are listed.

3.  The weight of the probative medical evidence establishes 
that the Veteran's service-connected diabetes mellitus did 
not cause or contribute substantially or materially to cause 
his death.

4.  Colon cancer was not shown in service or for many years 
thereafter, and there is no competent, probative evidence 
establishing a link between the disorder and service.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, to include service connection for the cause 
of the veteran's death, VA's notice requirements include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2005 pre-rating letter provided notice 
to the appellant regarding general information and evidence 
needed to substantiate a claim for DIC benefits, including 
service connection for the cause of the Veteran's death, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The November 2005 rating decision reflects 
the initial adjudication of the claim after issuance of this 
letter.  

The Board notes that the appellant was not specifically 
informed of the conditions for which the Veteran was service-
connected at the time of his death.  However, given the 
appellant's assertion that the Veteran's service-connected 
diabetes was a contributory cause of his death, the Board 
finds that she had actual knowledge of the conditions for 
which the Veteran was service-connected.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  Further, as the 
appellant has consistently asserted that the Veteran's 
service-connected diabetes contributed to his death, the 
Board finds that she is not prejudiced by the omission of 
specific notice as to establishing service connection for the 
cause of the Veteran's death based on a condition not yet 
service-connected.  

The Board also notes that the appellant has not been provided 
specific notice regarding effective dates.  However, because 
the Board's decision herein denies the claim for service 
connection for the cause of the Veteran's death, no effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, the Board finds that no prejudice to the 
appellant will result from the adjudication of this claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
Veteran's service treatment records, private medical records, 
letters from private physicians, a VA medical opinion, and 
statements from the appellant and her representative.  The 
appellant has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain.  Further, in 
March 2006 correspondence, she indicated that there are no 
additional private medical records available for review.  
There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The appellant and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

Analysis

The appellant contends that the Veteran's service-connected 
diabetes mellitus was a contributory cause of his death.  She 
asserts that VA has ignored the effects a severe chronic 
condition - in this case, diabetes mellitus and its 
complications - can have on the body and its ability to 
withstand other diseases.

At the time of the Veteran's death, service connection was in 
effect for residuals of a right knee injury (rated as 30 
percent) and diabetes mellitus type 2 with skin discoloration 
and psoriasis on the elbow and wrist (rated as 20 percent).

The Veteran died in June 2005 and the death certificate lists 
the immediate cause of death as colon cancer; no other 
conditions are listed.  

In February 2006 correspondence, the appellant indicated that 
the death certificate should be amended to add diabetes but 
that the certifying physician, Dr. S., could not amend the 
certificate.  She stated that Dr. S. would, however, submit a 
letter in support of her claim.

In a March 2006 letter, Dr. S. stated that, as a 
cardiologist, he cared for the Veteran for over 20 years with 
complications of valvular heart disease, including two 
episodes of endocarditis, one of his native valves and one of 
a prosthetic valve.  He noted that the Veteran had chronic 
atrial fibrillation and atherosclerotic coronary artery 
disease which required bypass surgery.  He also noted that 
the overwhelming health problems the Veteran experienced were 
cardiovascular in origin, although the Veteran ultimately 
succumbed to colon cancer, which was relatively short-lived.  
He added that hypercalcemia due to hyperparathyroidism caused 
a great deal of problems with the Veteran but was ultimately 
cured with parathyroidectomy.

In an August 2006 letter, Dr. W. stated that she participated 
in the Veteran's care when he presented to the hospital with 
an obstructing colon cancer.  She noted that at the time of 
his admission he was being prepared for an elective colon 
resection, which was taking some time because he had such 
extensive cardiac disease in terms of valvular disease as 
well as coronary artery disease and atrial fibrillation, and 
he had to be cleared by cardiology prior to proceeding with 
surgery.  She also noted that his only surgery involved a 
diverting colostomy as he was felt to be overall too 
debilitated from his chronic conditions that had plagued him 
for many years.  She pointed out that the surgery itself was 
very brief and without any complications but because of his 
overall frail state he shortly died from complications that 
mainly revolved around respiratory failure, which she 
believed is attributable to all his multiple comorbid 
conditions that he had suffered over the last 20 years.

In March 2008, the RO requested a VA medical opinion, based 
on a review of the claims file, on whether the Veteran's 
service-connected diabetes mellitus contributed to or 
hastened his death.  

In a March 2008 VA opinion, the physician noted that the 
Veteran was service-connected for type 2 diabetes, that he 
expired in June 2005, and that the listed cause of death on 
the death certificate was colon cancer.  The physician noted 
that the Veteran had recently been admitted to the hospital 
at the end of May 2005 for evaluation and treatment for colon 
cancer, which had been discovered only a short time earlier, 
and he apparently underwent a surgical procedure in June 2005 
and expired about 12 days later.  The physician observed that 
the Veteran had a long history of heart disease and 
noninsulin requiring diabetes as well as extensive cardiac 
evaluation in the past.  The physician stated that the cause 
of death as noted by the Veteran's physician was colon 
cancer.  The physician then stated that there is no evidence 
in the medical record to indicate that the Veteran's type 2 
diabetes in any way contributed to or caused or hastened his 
demise.

After consideration, the Board finds that the Veteran's 
service-connected diabetes mellitus did not cause or 
contribute substantially or materially to cause his death.  

The Board notes Dr. W.'s opinion that the Veteran died from 
complications from colon surgery that mainly revolved around 
respiratory failure, which she believed is attributable to 
all his multiple comorbid conditions that he had suffered 
over the last 20 years.  In this regard, Dr. W. noted the 
Veteran's extensive cardiac disease in terms of valvular 
disease as well as coronary artery disease and atrial 
fibrillation.  She did not mention the Veteran's diabetes 
mellitus.  Thus, her opinion that the Veteran's respiratory 
failure is attributable to all his multiple comorbid 
conditions does not include diabetes mellitus as a comorbid 
condition.  However, even if the Veteran's diabetes mellitus 
were to be included as a comorbid condition, the Board 
observes that it is not sufficient to show that diabetes 
mellitus casually shared in producing death; rather, a causal 
connection must be shown.  Further, there is no indication 
that Dr. W. reviewed the Veteran's claims file or was 
presented with a comparably accurate medical history.  
Therefore, it appears that Dr. W.'s opinion was not based on 
a full review of the Veteran's documented medical history.  
Thus, the Board finds Dr. W.'s opinion to be of little 
probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

As for Dr. S.'s letter, the Board notes that he does not even 
address the Veteran's diabetes mellitus.  Thus, his letter 
lends no probative value to the matter at hand.

In contrast, the VA physician opined that there is no 
evidence in the medical record to indicate that the Veteran's 
type 2 diabetes in any way contributed to or caused or 
hastened his demise.  The physician was provided the claims 
file for review and his opinion reflects that such review was 
accomplished.  In this regard, the physician noted that the 
Veteran had a long history of heart disease and noninsulin 
requiring diabetes as well as extensive cardiac evaluation in 
the past and that the cause of death was colon cancer.  Thus, 
the Board finds his opinion to be of great probative value.  
See Hayes, 5 Vet. App. at 69-70.  See also Guerrieri, 4 Vet. 
App. at 470-71.

Given the above, the Board finds that the weight of the 
probative medical evidence establishes that the Veteran's 
service-connected diabetes mellitus did not cause or 
contribute substantially or materially to cause the Veteran's 
death.

As regards the colon cancer that led to the Veteran's death, 
his service treatment records reflect no complaint, finding, 
or diagnosis of colon cancer; and the separation examination 
report reflects no indication of colon cancer.  Thus, colon 
cancer was not shown in service.  The first documentation of 
colon cancer appears in May and June 2005 private medical 
records, which indicate that colon cancer was diagnosed in 
April 2005.  The Board notes that this is 35 years after the 
Veteran's separation from service.  The passage of many years 
between discharge from active service and any medical 
complaints or documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Further, the appellant has not presented any competent, 
probative evidence establishing a direct link between the 
Veteran's colon cancer and service.  Thus, the Board finds 
that there is no competent, probative evidence establishing a 
link between colon cancer and service.  

The Board notes the appellant's June 2006 statement that the 
Veteran was exposed to Agent Orange and other "agents" in 
Korea and Vietnam.  However, even with presumed exposure to 
herbicides in service, colon cancer is not recognized by VA 
as etiologically related to herbicide exposure.  See 38 
C.F.R. § 3.307, 3.309 (2008).

Given the above, the Board concludes that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the Veteran's death.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the appellant and her 
representative.  While the Board does not doubt the sincerity 
of these assertions, unfortunately, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the appellant nor her 
representative is shown to be other than a layperson without 
the appropriate medical training and expertise, they are not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


